DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the divisional filed 4/12/2021. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poutot (US 2011/0154784 A1) in view of Kinugawa (US 2015/0063963 A1) and Behnke (US 2008/0000756 A1).
	Regarding claim 1, Poutot discloses a transfer apparatus for transferring incoming articles (A – Fig. 1) at one pitch on an article supply conveyor and in groups to containers (C – Fig. 4) on another conveyor at a different pitch, and comprising; at least one article supply conveyor (11 – Fig. 1) conveying articles at one pitch in a machine direction (D2 – Fig. 4) at least one container conveyor (19 – Fig. 4) conveying containers at another pitch (see Fig. 4, the articles and containers are at different pitches) in one direction (D3 – Fig. 4); an end-of-arm tool (50 – Fig. 4) moveable operationally between said conveyors but not itself moveable in said machine direction (see Fig. 4, 50 can only move transverse to the machine direction); article picking and grouping grippers (54 – Fig. 4) on said end-of-arm tooling; wherein said grippers are driven along said end-of-arm tooling in a machine direction at said one pitch for picking articles from said article supply conveyor, and in pitch adjusted article groups for placement in containers at said other pitch on said container conveyor (para. 0057).
	However, Poutot does not expressly disclose how the grippers are driven.
	Kinugawa teaches driving article grippers (13 – Fig. 2) independently by motors (15 – Fig. 2) mounted on an end-of-tooling apparatus (2 – Fig. 2), said motors moveable with the article grippers (para. 0055). One of ordinary skill in the art, upon reading the teaching of Kinugawa, would have recognized that the motor arrangement of Kinugawa can be used to drive the article grippers of Poutot since the article grippers of Kinugawa are analogous to the article grippers of Poutot.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have driven the article grippers of Poutot using motors moveable with the article grippers as taught by Kinugawa. One of ordinary skill in the art would have been motivated to use motors moveable with the article grippers as taught by Kinugawa since a camming mechanism or another mechanical mechanism that connects all the article grippers to one motor would not be required and this would result in a simplified system.
	However, Poutot, as modified by Kinugawa, does not teach that the motors are linear motors.
	Behnke teaches driving article grippers (3a, 3b, 3c, 3d – Fig. 3) using linear motors (11c, 11d – Fig. 2 and para. 002, lines 27-30). One of ordinary skill in the art, upon reading the teaching of Kinugawa and Behnke, would have recognized that the motors of Kinugawa and the linear motors of Behnke are equivalent since they both can be used to move an article gripper along a rail.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used linear motors as taught by Behnke to drive the article grippers of Poutot, as modified by Kinugawa, since the motors of Kinugawa and the linear motors of Behnke are art recognized equivalents.

Poutot, as modified by Kinugawa and Behnke, further teaches:
	Claim 2, said one direction is in said machine direction (para. 0059, Poutot).

	Claim 3, said one direction is opposite to said machine direction (para. 0059, Poutot).

	Claim 4, at least two article supply lanes (see Fig. 4, there are at least four lanes for the articles, Poutot), said grippers (54 – Fig. 4, Poutot) transferring said articles to said containers in pitch adjusted groups of articles comprising articles from each article supply lane (para. 0057, Poutot).
	However, Poutot, as modified by Kinugawa and Behnke, does not expressly teach that each lane has a separate conveyor.
	In this case, the examiner takes Official Notice that it is old and well known in the art to provide a separate conveyor for each lane in a plurality of lanes.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the conveyor of Poutot to comprise a plurality of conveyors, each conveyor of the plurality of conveyors corresponding to one lane. One of ordinary skill in the art would have been motivated to make this modification in order to allow lanes to be shut off when less than four rows of articles require packaging and thereby reduce the energy consumption required to run the transfer apparatus.

	Claim 5, said grippers (54 – Fig. 4, Poutot) are drivable in a direction opposite to said machine direction (para. 0057, Poutot).

	Claim 11, said grippers (54 – Fig. 4, Poutot) are moveable in a direction opposite said machine direction for picking a following article from said article supply conveyor (11 – Fig. 1, Poutot), and then moveable in a machine direction for adding said following article to a forming group (see Note). Note that since the grippers are independently moveable with respect to one another, they are capable of being moved in a direction opposite for picking a following article said machine direction and then moveable in a machine direction for adding said following article to a forming group.

	Claims 13, 14, and 17, essentially all of the elements of the claimed invention in claim 1.
	However, Poutot, as modified by Kinugawa and Behnke, is silent as to whether the conveyors are operated continuously or intermittently.
	In this case, the examiner takes Official Notice that it is old and well known in the art to operate a conveyor in a packaging line either continuously or intermittently.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have operated the article supply conveyor and the container conveyor either continuously or intermittently or to have operated one conveyor continuously and one conveyor intermittently. One of ordinary skill in the art would have been motivate to operate the conveyors continuously because it would reduce wear on the machine elements. On the other hand, one of ordinary skill in the art would have been motivated to operate the conveyors intermittently because it would increase the reliability of the operation by ensuring that mechanical wear does not disrupt the timing of the operation. Since the packaging system of Poutot, as modified by Kinugawa and Behnke, can be expected to be operated either continuously or intermittently, whether the packaging system is operated continuously, intermittently, or with one conveyor operated continuously and the other intermittently depends on the particular operating requirements of the particular application.

Claims 6-9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poutot (US 2011/0154784 A1) in view of Kinugawa (US 2015/0063963 A1) and Ward (US 8777552 B2 A1).
	Regarding claim 6, Poutot discloses a transfer apparatus for transferring incoming articles (A – Fig. 1) at one pitch on an article supply conveyor and in groups to containers (C – Fig. 4) on another conveyor at a different pitch, and comprising; at least one article supply conveyor (11 – Fig. 1) conveying articles at one pitch in a machine direction (D2 – Fig. 4) at least one container conveyor (19 – Fig. 4) conveying containers at another pitch (see Fig. 4, the articles and containers are at different pitches) in one direction (D3 – Fig. 4); an end-of-arm tool (50 – Fig. 4) moveable operationally between said conveyors but not itself moveable in said machine direction (see Fig. 4, 50 can only move transverse to the machine direction); article picking and grouping grippers (54 – Fig. 4) on said end-of-arm tooling; wherein said grippers are driven along said end-of-arm tooling in a machine direction at said one pitch for picking articles from said article supply conveyor, and in pitch adjusted article groups for placement in containers at said other pitch on said container conveyor (para. 0057).
	However, Poutot does not expressly disclose how the grippers are driven.
	Kinugawa teaches driving article grippers (13 – Fig. 2) independently by motors (15 – Fig. 2) mounted on an apparatus, said motors moveable with the article grippers (para. 0055). One of ordinary skill in the art, upon reading the teaching of Kinugawa, would have recognized that the motor arrangement of Kinugawa can be used to drive the article grippers of Poutot since the article grippers of Kinugawa are analogous to the article grippers of Poutot.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have driven the article grippers of Poutot using motors moveable with the article grippers as taught by Kinugawa. One of ordinary skill in the art would have been motivated to use motors moveable with the article grippers as taught by Kinugawa since a camming mechanism or another mechanical mechanism that connects all the article grippers to one motor would not be required and this would result in a simplified system.
	However, Poutot, as modified by Kinugawa, does not teach that the motors are servo motors.
	Ward teaches driving article grippers (124, 126 – Fig. 4) using servo motors (136 – Fig. 4). One of ordinary skill in the art, upon reading the teachings of Kinugawa and Ward, would have recognized that the motors of Kinugawa and the servo motors of Ward are equivalent since they both can be used to move an article gripper along a rail.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used servo motors as taught by Ward to drive the article grippers of Poutot, as modified by Kinugawa, since the motors of Kinugawa and the servo motors of Ward are art recognized equivalents.

Poutot, as modified by Kinugawa and Ward, further teaches:
	Claim 7, said one direction is in said machine direction (para. 0059, Poutot).

	Claim 8, said one direction is opposite to said machine direction (para. 0059, Poutot).

	Claim 9, at least two article supply lanes (see Fig. 4, there are at least four lanes for the articles, Poutot), said grippers (54 – Fig. 4, Poutot) transferring said articles to said containers in pitch adjusted groups of articles comprising articles from each article supply lane (para. 0057, Poutot).
	However, Poutot, as modified by Kinugawa and Ward, does not expressly teach that each lane has a separate conveyor.
	In this case, the examiner takes Official Notice that it is old and well known in the art to provide a separate conveyor for each lane in a plurality of lanes.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the conveyor of Poutot to comprise a plurality of conveyors, each conveyor of the plurality of conveyors corresponding to one lane. One of ordinary skill in the art would have been motivated to make this modification in order to allow lanes to be shut off when less than four rows of articles require packaging and thereby reduce the energy consumption required to run the transfer apparatus.

	Claim 12, said servo motors drive said grippers (54 – Fig. 4, Poutot)  independently in an upstream direction opposite said machine direction in said one pitch for picking a following article from said article supply conveyor (11 – Fig. 1, Poutot), and then in a machine direction for adding said following article to a forming group (see Note). Note that since the grippers are independently moveable with respect to one another, they are capable of being moved in a direction opposite for picking a following article said machine direction and then moveable in a machine direction for adding said following article to a forming group.

	Claims 15, 16, and 18, essentially all of the elements of the claimed invention in claim 6.
	However, Poutot, as modified by Kinugawa and Ward, is silent as to whether the conveyors are operated continuously or intermittently.
	In this case, the examiner takes Official Notice that it is old and well known in the art to operate a conveyor in a packaging line either continuously or intermittently.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have operated the article supply conveyor and the container conveyor either continuously or intermittently or to have operated one conveyor continuously and one conveyor intermittently. One of ordinary skill in the art would have been motivate to operate the conveyors continuously because it would reduce wear on the machine elements. On the other hand, one of ordinary skill in the art would have been motivated to operate the conveyors intermittently because it would increase the reliability of the operation by ensuring that mechanical wear does not disrupt the timing of the operation. Since the packaging system of Poutot, as modified by Kinugawa and Ward, can be expected to be operated either continuously or intermittently, whether the packaging system is operated continuously, intermittently, or with one conveyor operated continuously and the other intermittently depends on the particular operating requirements of the particular application.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poutot (US 2011/0154784 A1) in view of Kinugawa (US 2015/0063963 A1) and Ward (US 8777552 B2 A1) and Sassi (US 2017/0036794 A1).
	Regarding claim 10, Poutot, as modified by Kinugawa and Ward, teaches essentially all of the elements of the claimed invention in claim 6 and further teaches an elongated rack (2 – Fig. 2, Kinugawa) on said end-of-arm tool (50 – Fig. 4, Poutot) and a wheel (16 – Fig. 2, Kinugawa) driven by each servo motor (15 – Fig. 2, Kinugawa as modified by Ward) in cooperation with said rack for independently moving said grippers when said servo motors rotate said wheel (para. 0055, Kinugawa).
	However, Poutot, as modified by Kinugawa and Ward, does not teach that the wheel is a rotary gear.
	Sassi teaches engaging a rack with a rotary gear (10 – Fig. 7) driven by a motor in order to move an article gripper (6 – Fig. 7 and para. 0040) in order to provide increased traction.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the wheel of Poutot, Kinugawa, and Ward, with a rotary gear as suggested by Sassi in order to provide increased traction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/4/2022